Citation Nr: 1807433	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-18 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a Travel Board hearing in November 2017.  The transcript is of record.


FINDINGS OF FACT

1. In an unappealed November 2006 decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2. The evidence received since the November 2006 rating decision directly relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss disability.

3. With resolution of all reasonable doubt in his favor, the Veteran's current bilateral hearing loss disability manifested in service and has been continuous since service.

CONCLUSIONS OF LAW

1. The November 2006 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

§ § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO denied service connection for bilateral hearing loss in a November 2006 rating decision, finding that there was no evidence of a nexus to service.  The evidence considered at the time included service medical and personnel records, and post service medical records.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the November 2006 decision became final.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the November 2006 denial of the claim includes competent and credible lay statements from the Veteran and his ex-wife attesting to the fact the Veteran's hearing loss disability began in service.  See April 2011 Letter from L.K. and November 2017 Board Hearing Transcript.  This evidence relates to the basis for the prior denial (i.e., nexus).  The additional evidence received since the November 2006 previous denial is thus new and material.  The criteria for reopening the claim for service connection for a bilateral hearing loss disability have therefore been met.

II. Service Connection

A. Relevant Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Sensorineural hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

B. Discussion

The Veteran avers that his current bilateral hearing loss disability had its clinical onset in service.  

The Board initially notes that the Veteran has a current sensorineural bilateral hearing loss disability for VA purposes as defined under 38 C.F.R. § 3.385.  See July 2011 VA Examination Report.

As to the second element of in-service incurrence, there is no material dispute regarding positive noise exposure in service.  The Veteran's military occupational specialty was a jet engine mechanic.  See DD Form 214.  The Veteran is currently in receipt of service-connection for tinnitus related to acoustic trauma from noise.  

Finally, addressing nexus, the Board finds that the evidence is at least evenly balanced on the question of nexus.  

Service treatment records show no hearing loss complaints, treatment, or diagnoses during active service.  At service entry, the audiological examination, pursuant to American Standards Association standards (as notated on the examination report) indicated no hearing loss.  Upon separation examination, the Veteran did not have a hearing loss disability pursuant to VA standards.  See Separation Audiogram (using International Standards Organization standards).  It is noted, however, that for the 6000 Hertz frequency of the left ear, the value was recorded as 35 decibels.  See Hensley, 5 Vet. App. at 157 (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Post service treatment records show that the Veteran was using hearing aids since 2005, but there is no medical record of a hearing loss disability prior to 2006.  See July 2006 Private Audiogram.

The July 2011 VA examiner provided a negative nexus opinion on the basis of current examination findings, service treatment records, and a review of literature from The Institute of Medicine Study (2005) entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus", from which she states revealed no scientific basis for delayed onset of hearing loss.  She reasoned that hearing was normal at separation for the adjudication frequencies and there was also no significant shift in thresholds for the worse when comparing entrance to exit audiograms.  She noted presence of "mild" hearing loss in the non-adjudicating frequency in one ear at separation (which was the basis of the positive opinion for tinnitus), but she stated, "[i]t cannot be proven or disproven whether the veteran entered the service with hearing loss at 6KHz because that frequency was not tested upon enlistment." 

Nonetheless, the Board finds this opinion inadequate because first, it referenced literature that is not currently of record and the examiner did not provide sufficient context of the article nor did she explain how it was applicable to the Veteran's specific circumstances.  Second, it was improperly based on a lack of medical evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  As explained above, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  In addition, the VA examiner did not address the Veteran's reports of having had hearing difficulty since service.  For these reasons, the VA opinion contains little to no probative value.

On the other hand, the record contains lay statements as to hearing difficulties since service.  The Veteran, as a layperson, is competent to report observing a decline in his hearing acuity, both during and ever since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To this end, the Veteran testified that he first experienced hearing loss in service, but started receiving treatment from VA somewhere around 2008.  See Bd. Hr'g. Tr. at 3-4.  He has reported having no post-service recreational and occupational noise exposure.  See id. at 8.  His ex-wife, K.L., also submitted a letter in April 2011 describing how the Veteran did not hearing problems before enlisting, but that after he returned from service, his hearing had noticeably degraded.  The Board does not doubt the credibility of these statements.  

The lay statements of bilateral hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation that was later diagnosed as a bilateral sensorineural hearing loss disability.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of bilateral hearing loss since service separation, which meets the criteria for service connection for hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d 1282 at 1287.


	


	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


